Filed 2/23/22 P. v. Escape Bail Bonds CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE OF THE STATE                                        B305701
 OF CALIFORNIA,
                                                                (Los Angeles County
           Plaintiff and Respondent,                            Super. Ct. No. GA102965)

           v.

 ESCAPE BAIL BONDS,

           Defendant and Appellant.




     APPEAL from an order and a judgment of the Superior
Court of Los Angeles County, Victoria B. Wilson, Judge. Affirmed.
     Tahmazian Law Firm and Jilbert Tahmazian for Defendant
and Appellant.
     Rodrigo A. Castro-Silva, County Counsel, Adrian G.
Gragas, Assistant County Counsel, and David D. Lee, Deputy
County Counsel, for Plaintiff and Respondent.
                   _______________________
      Appellant Escape Bail Bonds (Escape) posted a $130,000
bond for Melikset Gasparyan who subsequently failed to appear.
The trial court ordered his bail forfeited, and, after giving Escape
an extension of the statutory deadline, denied Escape’s motion to
exonerate the bond and entered summary judgment forfeiting it.
       Under Penal Code1 section 1305, subdivision (g), a bail
agency can seek exoneration of a forfeited bail bond if (1) its bail
agent temporarily detains the fugitive defendant in the presence
of a local law enforcement officer, (2) the officer positively
identifies the defendant, (3) the bail agency informs the
prosecuting agency of the defendant’s location, and (4) the
prosecuting agency elects not to seek extradition.
       Escape attempted to meet these statutory requirements by
proving that its agent had tracked Gasparyan down in Tijuana,
Mexico, had facilitated his identification by a Mexican police
officer and municipal court judge, and had informed the district
attorney’s office of Gasparyan’s whereabouts.
       The district attorney’s office opposed Escape’s motion
because its internal investigation had raised questions regarding
the genuineness of Escape’s documentation, and had uncovered
information from the U.S. Customs and Border Protection that
Gasparyan had fled to Armenia from the United States just a few
months before he was supposedly tracked down by the bail agent
in Mexico. Not knowing where Gasparyan actually was located
before the appearance period expired, the district attorney
informed the trial court that it could not make an intelligent
extradition decision.


      1Subsequent undesignated statutory citations are to the
Penal Code, unless otherwise stated.




                                 2
       The trial court ultimately denied Escape’s motion and
forfeited its bond, concluding that exoneration was precluded
because the district attorney’s office had not yet decided whether
to extradite Gasparyan from Mexico. It also denied Escape’s
alternate request for additional time to investigate and
subsequent motion for reconsideration.
       Escape’s primary argument suggests that the trial court
impermissibly relied on hearsay proffered in support of the
district attorney’s conclusion that Escape failed to meet its
burden to provide competent documentation identifying
Gasparyan in Tijuana. But the trial court did not deny Escape’s
exoneration motion on this basis; instead, it relied on the
prosecutorial election requirement set forth in section 1305
subdivision (g), which gives wide latitude to prosecuting agencies
in exercising their authority to elect (or not elect) to extradite a
fugitive.
       When, as here, the prosecuting agency is unable to verify a
defendant’s location and therefore makes no affirmative choice
about extradition, there has been no “election” as required by
section 1305, subdivision (g). Although the agency cannot avoid
making an extradition decision in bad faith, Escape does not
argue bad faith, has proffered no evidence to support a finding of
bad faith, and has not submitted legal authority placing
evidentiary limitations on what the district attorney may
consider in reaching its extradition decision. Accordingly, the
trial court did not abuse its discretion in denying Escape’s bond
exoneration motion under section 1305, subdivision (g).
       Escape’s alternative argument with respect to its request
for a continuance is also misplaced. The trial court had already
granted Escape one 180-day extension for good cause. Absent an




                                 3
agreement with the prosecuting agency (which was never
obtained), the trial court was not authorized to grant any
additional extensions.
       The trial court also did not err in denying Escape’s motion
for reconsideration. Escape raised only one new fact or
circumstance to support its motion—its belated confirmation that
Gasparyan had been recently arrested and detained in Moscow.
This information was disclosed one day prior to the expiration of
the statutory deadline for exoneration, giving insufficient time for
the prosecutor to decide whether or not to extradite Gasparyan
from Russia.
       For these reasons, we affirm the trial court’s order and
judgment.
        FACTUAL AND PROCEDURAL BACKGROUND
      On February 27, 2018, Gasparyan was charged with one
count of rape in violation of section 289, subdivision (a)(1)(A),
rape of an intoxicated victim in violation of section 289,
subdivision (e), and sexual battery in violation of section 243.4,
subdivision (a). Bail was set at $130,000. Escape posted a bail
bond through an intermediary agency, and Gasparyan was
released from custody.
      Until January 7, 2019, Gasparyan made regular court
appearances, relying on the assistance of an Armenian
translator. However, on that date Gasparyan failed to appear in
court, and the court forfeited his bail. Escape was notified of
Gasparyan’s failure to appear three days later, commencing the
appearance period. The appearance period was initially set to
end on July 14, 2019. (§ 1305, subd. (b)(1) [allowing for an
appearance period of 185 days following notice of the forfeiture].)




                                 4
       On July 2, 2019, Escape notified the district attorney’s
office that it had located Gasparyan in Tijuana, Mexico.
       On July 11, 2019, having received no response from the
district attorney’s Office, Escape filed a motion to exonerate the
bond, or, in the alternative, to extend the appearance period. In
the attached memorandum, Escape alleged that its bail agent,
Rouben Mousheghian, tracked Gasparyan down in Tijuana.
       More particularly, Mousheghian claimed that on March 25,
2019, he had met Gasparyan at a local restaurant and
unsuccessfully attempted to persuade him to return to California.
The next day, Mousheghian was purportedly able to convince
Gasparyan to accompany him to a local police station to be
identified. The pair allegedly appeared before a municipal court
judge, the Honorable Omar Antonio Galvan Rivera, who
instructed a local police officer, Arcadio Hernandez Sandoval, to
verify Gasparyan’s identity.
       After receiving Gasparyan’s identification papers, Sandoval
allegedly confirmed his identity. Judge Rivera and Sandoval
then supposedly signed statements confirming Gasparyan’s
identity, took his fingerprints, and, finding no outstanding
warrants in their system, released him. Escape submitted these
signed statements, along with fingerprints and photographs
taken of Gasparyan, to the district attorney’s office.
       On August 2, 2019, the district attorney filed an opposition
to Escape’s exoneration motion. The motion explained that the
district attorney’s office initiated a review of Escape’s documents.
Detective Joe Bahena enlisted a Tijuana police officer, Marco
Antonio Barbarin, as the department’s international liaison.
When Barbarin interviewed Sandoval and Judge Rivera, neither
recognized the statements they had allegedly signed verifying




                                 5
Gasparyan’s identity. Barbarin also noted that the signature on
Sandoval’s police identification card did not match his signature
on the statement. Barbarin thus concluded that the statements
were fraudulent.
       Bahena also contacted U.S. Customs and Border Protection
to investigate Gasparyan’s location, and was told that Gasparyan
had left the United States on December 20, 2018, on a flight
bound for Yerevan, Armenia.
       Given this information, the district attorney’s office
concluded that it could not rely on the information provided by
Escape to locate Gasparyan. Therefore, it informed the court
that it was “not able to make a decision to extradite [Gasparyan]
from Mexico, and therefore extradition is infeasible.”
       On August 9, 2019, at the first exoneration hearing, the
court granted Escape’s request to toll the appearance period for
an additional 180 days pursuant to section 1305.4. The
appearance period was thus extended to February 5, 2020, to give
Escape an opportunity to gather additional evidence in support of
its motion.
       On October 11, 2019, Mousheghian’s supplemental
declaration was filed, in which he claimed that he had returned
to Tijuana and obtained new signed statements from Judge
Rivera and Sandoval rebutting the prosecuting agency’s
assertions of fraudulence. He attached a photograph of himself
with Judge Rivera, who purportedly held the new signed
statement in his hands.2




      2 The photograph appears to show Judge Rivera holding a
piece of paper, but no identifying marks are visible on the paper.




                                 6
       On October 29, 2019, Bahena’s declaration was filed,
wherein he stated that he had asked Barbarin to question Judge
Rivera and Sandoval about their new statements. Judge Rivera
allegedly denied signing the original and new statements, telling
Barbarin that the document he was photographed with was a
paper “regarding taking a sponsored class or course.” Sandoval
also denied signing the original and new statements.
       On January 3, 2020, the trial court held a second bond
exoneration hearing. After hearing argument, the court denied
the motion to exonerate bail, explaining that “[b]ecause
extradition under [section] 1305[, subdivision] (f) requires an
election not to extradite . . . the bail agent is not entitled to
exoneration at this point.”
       On February 4, 2020, Escape filed a motion for
reconsideration of its motion to exonerate the bond. Again, as an
alternative, Escape asked for tolling of the appearance period.
Escape claimed that it was in the process of obtaining an
additional supporting declaration from Judge Rivera. It also
provided proof that Gasparyan had been imprisoned in Moscow,
Russia as of January 24, 2020.
       On March 20, 2020, the trial court denied Escape’s motion
for reconsideration, and ordered summary judgement in favor of
the People.
       Escape timely appealed.
                         DISCUSSION
       If a criminal defendant who has been released on bail does
not appear as ordered “without sufficient excuse,” the trial court
can declare the defendant’s bail bond forfeited. (§ 1305, subd.
(a)(1).) Although forfeitures are disfavored, bail bond forfeiture
cases must consider the competing policy embodied in bail




                                 7
forfeiture and exoneration statutes, i.e., that “[t]he object of bail
and its forfeiture is to insure the attendance of the accused and
his obedience to the orders and judgment of the court.” (People v.
Wilcox (1960) 53 Cal.2d 651, 656-657; see also People v. Financial
Casualty & Surety, Inc. (2016) 2 Cal.5th 35, 42 [“When the surety
breaches [its] contract [with the government] by failing to secure
the defendant’s appearance, the bond generally must be
enforced”].)
       When a bond is forfeited, the surety has 185 days to move
for vacation of the forfeiture and exoneration of the bond.
(§ 1305, subds. (b)(1), (c).) This 185-day period is known as the
“appearance period.” (People v. American Contractors Indemnity
Co. (2004) 33 Cal.4th 653, 658.) The surety may request a 180-
day extension of the appearance period for good cause. (§ 1305.4.)
       The surety is entitled to exoneration if it makes one of five
different showings, as enumerated by statute, before the
appearance period expires. As relevant here, the surety is
entitled to relief when the defendant is found in another state or
country if (1) the defendant “is temporarily detained[ ] by the bail
agent[ ] in the presence of a local law enforcement officer of the
jurisdiction in which the defendant is located,” (2) the defendant
“is positively identified by that law enforcement officer . . . in an
affidavit signed under penalty of perjury,” and (3) “the
prosecuting agency elects not to seek extradition after being
informed of the” defendant’s location. (§ 1305, subd. (g); see
People v. Seneca Ins. Co. (2010) 189 Cal.App.4th 1075, 1080 [the
statutes reaches defendants who have fled to “a foreign
country”].)
       If the surety does not successfully exonerate the bond, the
trial court must enter summary judgment against the surety for




                                 8
“the amount of the bond plus costs.” (§ 1306, subd. (a).) “In this
respect, ‘bail bond proceedings’—despite growing out of criminal
prosecutions—‘are independent from and collateral to the
prosecutions and are civil in nature.’ ” (People v. Financial
Casualty & Surety, Inc. (2017) 10 Cal.App.5th 369, 378, quoting
People v. Wilcox, supra, 53 Cal.2d at p. 654.)
      We review the denial of a motion to vacate a bond forfeiture
and to exonerate the bond for an abuse of discretion. (People v.
Accredited Surety & Casualty Co. (2016) 3 Cal.App.5th 1180,
1184.) To the extent that the trial court’s ruling rests on
statutory interpretation, our review is de novo. (County of Los
Angeles v. American Contractors Indemnity Co. (2007) 152
Cal.App.4th 661, 665-666.)
A.    The Trial Court Did Not Abuse Its Discretion in
      Denying Escape’s Motion for Exoneration of the
      Bond
      Escape argues that the trial court impermissibly relied on
hearsay proffered in support of the district attorney’s conclusion
that Escape had provided fraudulent documentation identifying
Gasparyan in Tijuana.3 However, the trial court did not deny
Escape’s exoneration motion on this basis. Instead, it noted that
exoneration under section 1305, subdivision (g) “requires an


      3 The People argue that this argument should be forfeited
by waiver, because Escape did not raise the issue of hearsay
below. Although Escape’s counsel did not use the word “hearsay”
at the exoneration hearing, he did strenuously object to the
People’s reliance on “second-party” and “third-party”
declarations. This objection was “sufficiently specific to
encompass” the hearsay issues Escape raises on appeal. (People
v. Williams (1988) 44 Cal.3d 883, 906.)




                                 9
election not to extradite” by the prosecuting agency and that such
an election had not been made.
       Section 1305, subdivision (g) does not entitle a surety to
bond exoneration unless all elements of the statute have been
satisfied. One of those elements is the prosecuting agency’s
“elect[ion] not to seek extradition after being informed of the
location of the defendant.” (§ 1305, subd. (g).) The term “ ‘elect’ ”
implies both “ ‘a choice of options’ ” and “an affirmative selection
among those options.” (People v. Financial Casualty and Surety,
Inc., supra, 10 Cal.App.5th at p. 379.) If the prosecuting agency
does not make a decision about extradition prior to the expiration
of the appearance period, “there has been no election, and there is
consequently no entitlement to relief.” (Ibid.; see also People v.
Seneca Ins. Co., supra, 189 Cal.App.4th at p. 1082 [“A bail bond is
not exonerated simply because the People have not completed (or
even initiated) extradition of the defendant before the end of the
bond exoneration period”]; People v. Accredited Surety & Casualty
Co. (2004) 132 Cal.App.4th 1134, 1146-1147 [relief is not
available under § 1305, subd. (g) where no “determination” “on
whether to extradite” “had been made”].)
       The district attorney’s office does not have limitless
authority with regard to extradition decisions. For example, a
prosecuting agency cannot delay or forego a decision to extradite
“in ‘actual bad faith.’ ” (People v. Financial Casualty and Surety,
Inc., supra, 10 Cal.App.5th at p. 381; People v. Seneca Ins. Co.,
supra, 189 Cal.App.4th at pp. 1082-1083.) Escape does not argue,
and has not proffered any evidence indicating, that the district
attorney’s office acted in bad faith. In fact, the record contains
substantial evidence that the district attorney’s office conducted a
good faith investigation of the information provided by Escape to




                                 10
determine whether Gasparyan had fled to Mexico and could be
extradited therefrom.4
      Under these circumstances, the trial court did not abuse its
discretion in concluding that bail could not be exonerated because
the elements of section 1305, subdivision (g) had not been met.
B.      The Trial Court Was Not Authorized to Grant Any
        Further Extensions of the Appearance Period
        Without the Consent of the District Attorney
        Escape argues that if the trial court could not exonerate
Gasparyan’s bond, it should have granted Escape a continuance
to gather additional information to prove its case.
        As we have said, a surety may request a 180-day extension
of the appearance period for good cause. (§ 1305.4.) When a
surety seeks exoneration pursuant to section 1305, subdivision
(g), it may seek an additional extension if the prosecuting agency
agrees that additional time is necessary to extradite the
defendant. (§ 1305, subd. (h).) Apart from these statutes, the
trial court cannot grant further extensions, either through
statutory authorization or through its inherent equitable powers.
(People v. Western Ins. Co. (2012) 204 Cal.App.4th 1025, 1030
[“No additional extensions of this bond exoneration period are



      4 Escape has not provided us with any authority placing
evidentiary limitations on the information that the prosecution
must use in making its extradition decision. We deem this point
waived and forfeited. (Cahill v. San Diego Gas & Electric Co.
(2011) 194 Cal.App.4th 939, 956 [“ ‘We are not bound to develop
appellants’ arguments for them. . . . The absence of cogent legal
argument or citation to authority allows this court to treat the
contention as waived’ ”].)




                                11
statutorily authorized”]; id. at pp. 1032-1033 [equitable tolling
unavailable].)
       Escape had earlier requested a 180-day extension pursuant
to section 1304.5, which the trial court granted on August 9,
2019, and which tolled the appearance period to February 5,
2020. Lacking an agreement by the district attorney to a further
extension for the purposes of extradition, the trial court had no
power to grant Escape’s request for a second continuance.
C.     The Trial Court Did Not Abuse Its Discretion in
       Denying Escape’s Motion for Reconsideration
       Escape also challenges the denial of its motion for
reconsideration. Escape argues that it was entitled to
reconsideration because its “[c]ounsel was in the process of
obtaining a declaration from Judge Rivera and Officer Sandoval
in Mexico showing the untruth and inaccuracy of the
representations made by the [district attorney’s] liaison . . . [a]nd
[Gasparyan] had been found in prison in Moscow.”
       A motion for reconsideration must be “based upon new or
different facts, circumstances, or law.” (Code Civ. Proc., § 1008,
subd. (a).) While Escape did raise one new fact—i.e., that
Gasparyan had recently been located in Russia—that fact was
immaterial to reconsideration of the trial court’s ruling. (See
New York Times Co. v. Superior Court (2005) 135 Cal.App.4th
206, 214 [immaterial facts cannot support a motion for
reconsideration].)
       Gasparyan’s new domicile in a Moscow prison shed no
additional light on whether Escape was entitled to exoneration on
the basis of its identification of Gasparyan in Tijuana. Further,
because Escape did not inform the district attorney’s office of
Gasparyan’s change of address until one day prior to the




                                 12
expiration of the extended appearance period, the prosecution
could not have reasonably been expected to make an independent
extradition decision on the basis of this new information. (People
v. Tingcungco (2015) 237 Cal.App.4th 249, 258 [“compliance with
[§ 1305, subd.] (g) requires the surety to locate the fugitive far
enough in advance of the end of the . . . appearance period to
allow the prosecutor to decide whether or not to extradite”].)
       Escape’s other proffered ground for reconsideration is
entirely without merit. Its ongoing attempt to get yet another
declaration from Judge Rivera and Officer Sandoval—from whom
Escape had solicited two previous declarations contradicting the
district attorney’s conclusions—is nothing new. And, Escape did
not provide any explanation as to why it could not secure these
new declarations before the expiration of the appearance period.
(People v. Safety National Casualty Corp. (2010) 186 Cal.App.4th
959, 974 [trial court properly denied motion for reconsideration
where information provided was not “ ‘new or different,’ ” and
where “[t]he surety’s assertedly new facts were at all times
within the surety’s knowledge, discoverable with due diligence”].)




                                13
                          DISPOSITION
     The order denying the motion to vacate, as well as the
judgment, are affirmed. The People are awarded costs on appeal.
     NOT TO BE PUBLISHED


                                           CRANDALL, J.*


We concur:



             CHANEY, J.



             BENDIX, Acting P. J.




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                14